Citation Nr: 0706577	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-14 836	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic low back strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a right ankle sprain, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to increased disability ratings for 
service-connected chronic low back strain, currently rated as 
20 percent disabling, and service-connected residuals of a 
right ankle sprain, currently rated as 10 percent disabling.

The issue of entitlement to an increased disability rating 
for service-connected chronic low back strain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  Residuals of the veteran's right ankle sprain are 
productive of dorsiflexion to 10 degrees; plantar flexion to 
40 degrees; pain on motion; no swelling, inflammation, or 
deformity; mild subjective tenderness on the outer aspect of 
the ankle; normal inversion and eversion without limitation; 
and no change in passive or active range of motion on 
repetition.

2.  The competent medical evidence of record does not 
establish ankylosis of the right ankle, subastragalar joint, 
or tarsal joint; malunion of the os calcis or astragalus; or 
an astragalectomy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of the veteran's right ankle sprain have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5270, 5271, 5272, 5273, 5274, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in an April 8, 2003 letter, prior to the 
initial decision on the claim, dated April 24, 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

The four content requirements have also been satisfied.  The 
letter fulfilled the first content requirement by informing 
the veteran that to substantiate his claim for an increased 
rating, the evidence must show that his service-connected 
condition has gotten worse.
 
The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
recent medical evidence showing an increase in the severity 
of his right ankle sprain residuals; the dates and places of 
VA medical treatment; and sufficient identifying information 
regarding other records relevant to his claim that he would 
like the RO to obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain relevant 
records held by any federal agency, including medical records 
from the military and VA; that VA would assist him in getting 
records not held by a federal agency, including local 
government records, private medical records, and employment 
records identified by the veteran; and that VA had requested 
a medical examination to assess his disability.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to his claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The RO told him, "It's still your responsibility to support 
your claim with appropriate evidence," and, "Please review 
your records and make certain you haven't overlooked any 
important evidence."

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all of the requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date when an increase is 
granted.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
regarding entitlement to a rating in excess of 10 percent.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.
 
The duty to assist the veteran has been satisfied in this 
case.  Service, VA, and private medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  VA is not on notice 
of any evidence needed to decide the claim which has not been 
obtained.  The veteran was provided with a VA compensation 
and pension (C&P) joints examination in September 2003.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Such functional loss may also 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Id.; see DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995) (mandating consideration of functional loss due to 
pain on use or during flare-ups when rating a disability 
based upon the limitation of motion diagnostic codes).
 
With respect to joints in particular, an evaluation of 
disability shall address range of motion, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45; see Deluca, 8 Vet. App. at 207.  The intent 
of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability 
and to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran in this case is currently assigned a 10 percent 
disability rating for residuals of a right ankle sprain.  The 
rating schedule does not include this specific condition, and 
the RO rated the disorder by analogy under Diagnostic Code 
(DC) 5299-5284 as a moderate foot injury.  38 C.F.R. § 4.20, 
4.27, 4.71a.  (A hyphenated diagnostic code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.)  After a careful consideration of the 
evidence, the Board finds that a rating in excess of 10 
percent is not warranted under this diagnostic code or others 
applicable to ankle impairment.
 
DC 5284 addresses general foot injuries and provides a 10 
percent rating for moderate injury, 20 percent for moderately 
severe injury, and 30 percent for severe injury.  38 C.F.R. 
§ 4.71a.

Diagnostic codes 5270 to 5274 specifically pertain to ankle 
disorders.  DC 5270 evaluates ankylosis and provides a 20 
percent rating for ankylosis in plantar flexion less than 30 
degrees; 30 percent in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees; and 40 
percent in plantar flexion at more than 40 degrees, or in 
dorsiflexion more than 10 degrees, or for ankylosis with 
abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a.

Under the remaining diagnostic codes for the ankle, a maximum 
20 percent rating may be awarded for marked limitation of 
motion (DC 5271); ankylosis of the subastragalar or tarsal 
joint in a poor weight-bearing position (DC 5272); malunion 
of the os calcis or astragalus resulting in marked deformity 
(DC 5273); or for astragalectomy (DC 5274).  38 C.F.R. 
§ 4.71a.

Degenerative arthritis, established by X-ray evidence, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code DC 5003.  When 
the limitation of motion at issue is rated as noncompensable 
under those codes, a rating of 10 percent will be assigned 
under DC 5003 for each major joint or group of minor joints 
affected, to be combined, not added.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a rating of 
10 percent can still be assigned with X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joints; 20 percent can be awarded if, in addition, occasional 
incapacitating exacerbations are found.  38 C.F.R. § 4.71(a), 
DC 5003.  In conjunction with 38 C.F.R. § 4.59, DC 5003 also 
provides that painful motion of a major joint or groups of 
joints caused by degenerative arthritis, where the arthritis 
is established by X-ray evidence, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  See Lichtenfels v. 
Derwinsi, 1 Vet. App. 484, 488 (1991).

The veteran filed his claim for an increased rating for 
residuals of his right ankle sprain in March 2003.  Multiple 
VA Medical Center (VAMC) records from 2002 indicate the 
veteran complained of bilateral ankle pain and had been 
diagnosed with ankle degenerative joint disease.  In June 
2002, his right ankle was noted to have a mildly decreased 
range of motion.  Also in June 2002, the veteran requested a 
motorized scoot to assist with mobility due to his bilateral 
ankle and lower back pain.
 
In September 2003, the veteran received a VA joints 
examination and reported the following: he experiences right 
ankle pain with weight bearing and when walking for 15 feet; 
he needs to rest his ankle after walking 200 feet; the 
intensity of his pain is 6 out of 10 and is relieved within 
30 minutes of rest; the pain is relieved by Vioxx; he does 
not use a prosthetic support; range of motion is mildly 
impaired; his ankle pain worsens in damp weather or during a 
weather change; and he is currently employed in a clerical 
position which is not affected by his ankle.

On physical examination, the VA examiner found the following: 
no swelling, inflammation, or deformity; mild subjective 
tenderness on the outer aspect of the ankle; 10 degrees of 
dorsiflexion with mild pain at 10 degrees; 40 degrees of 
plantar flexion with mild pain at 40 degrees; normal 
inversion and eversion without limitation; and no change in 
passive or active range of motion on repetition.  A plantar 
calcaneal spur was noted on x-ray.  The examiner provided a 
diagnosis of mild right ankle strain.

In regard to an evaluation under DC 5284 for a general foot 
injury, the Board first observes that words such as 
"moderate," "moderately severe" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, therefore, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  In this case, the evidence 
shows a diagnosed mild right ankle strain demonstrated by 
subjective tenderness, limited motion, and mild pain on 
motion.  The veteran has reported that medication provides 
effective pain management and that his ankle condition does 
not affect his clerical employment.  Accordingly, the Board 
finds that the veteran's condition is appropriately rated as 
a moderate foot injury at 10 percent and does not more 
closely approximate a moderately serious or severe foot 
injury.
 
The Board reaches a similar conclusion in regard to an 
evaluation under DC 5271 for limitation of motion.  The 
normal range of ankle motion for compensation purposes is 
from 0 to 20 degrees dorsiflexion and from 0 to 45 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  As the 
objective medical shows, on range of motion testing in 
September 2003, the veteran's right ankle had dorsiflexion to 
10 degrees and plantar flexion to 40 degrees with mild pain.  
Repetition of motion testing did not produce additional 
degrees of limitation and the examiner did not note other 
objective manifestations that would demonstrate functional 
impairment due to pain attributable to the ankle disorder.  
The Board finds this evidence, while indicative of moderate 
limited motion, weighs against a finding of marked limitation 
of motion.

In regard to an evaluation under the remaining ankle 
diagnostic codes, the record contains no evidence of 
ankylosis to rate the veteran under DCs 5270 and 5272.  Nor 
are there findings of any deformity resulting from malunion 
of the os calcis or astragalus to warrant a 20 percent award 
under DC 5273.  There is no evidence of an astragalectomy 
pursuant to DC 5274.

The evidence does establish degenerative joint disease of the 
ankle.  However, even if the veteran were service connected 
for this disorder, a rating pursuant to DC 5003 is evaluated 
under the appropriate limitation of motion code, which, as 
discussed above, would not warrant a 20 percent rating.  To 
assign separate ratings for a moderate foot injury and for 
moderate limitation of motion would constitute impermissible 
pyramiding as the veteran's symptomatology has been 
predominantly shown to consist of painful motion.  See 
VAOPGCPREC 9-98,  6; 38 C.F.R. § 4.14 (prohibiting 
pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes).

The Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
veteran stated at his September 2003 VA joints examination 
that his employment is clerical in nature and not affected by 
his ankle.  The record does not show that the veteran's ankle 
has required frequent periods of hospitalization.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the benefit of the doubt provision of 
section 5107(b) is not applicable.  Accordingly, entitlement 
to an initial disability rating in excess of 10 percent for 
residuals of a right ankle sprain is denied.


ORDER

Entitlement to an increased rating for residuals of a right 
ankle sprain, currently evaluated as 10 percent disabling, is 
denied.


REMAND

The veteran is seeking entitlement to an increased disability 
rating for service-connected chronic low back strain, 
currently evaluated as 20 percent disabling.  A remand is 
warranted in order to provide the veteran with a new VA spine 
examination that accurately addresses the nature and severity 
of his disorder in the context of the applicable rating 
criteria.  38 C.F.R. §§ 3.326, 3.327.

The veteran received a VA spine examination in July 2003, 
which served as the basis for the RO's continued denial of 
the veteran's claim in the January 2004 Statement of the Case 
(SOC).  The Board finds that examination was inadequate for 
rating purposes in several respects.  In assessing the 
current severity of the veteran's disorder, the VA examiner 
referenced the "minimal findings" of a MRI.  The only MRI 
of record at the time of the examination was taken in 
November 2000, nearly three years prior to the filing of the 
veteran's claim.  As noted above, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disorder is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, another MRI, 
conducted in May 2004, was submitted after the July 2003 VA 
examination was conducted, and this MRI appears to show a 
possible worsening of findings from that of the November 2004 
MRI.  Therefore, the Board concludes that the veteran should 
be afforded another VA examination by an examiner who will 
review the more recent MRI and other more recent medical 
evidence pertaining to the veteran's back.  

Additionally, while the examiner indicated that the claims 
folder was available and reviewed, previously diagnosed lower 
back disorders, as established by the record at the time of 
the VA examination, were neither acknowledged nor discussed.  
The examiner observed that the veteran had never received 
diagnoses of spinal stenosis or radiculopathy.  Private 
medical records, however, from Dr. B.S. dated October 2000 
through April 2003 show the diagnosis and treatment of spinal 
stenosis, and lumbar stenosis was also identified as being 
responsible for the veteran's lower back pain at a VAMC 
neurological consult in August 2002.  The diagnosis and 
treatment of radiculitis, due to disc displacement, is shown 
in records from Fredrick Chiropractic Plus, dated May 2003 
through July 2003.  The chiropractic records also show 
treatment for subluxation in the lumbar/sacral spine, 
spondylosis without myelopathy, and myofascitis.  Lumbar 
spine degenerative joint disease was noted in VAMC records 
dated June 2002.  Thus, the Board concludes that another VA 
spine examination should be conducted by an examiner who will 
address these previous diagnoses along with more current 
examination findings.

On remand, therefore, the veteran should be scheduled for a 
new VA spine examination to determine the current nature and 
severity of his service-connected chronic low back strain.  
The examiner should provide the range of motion of the spine 
in degrees.  Symptoms such as muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in 
standing position should be noted.  The examiner should also 
indicate whether the veteran has muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, such as scoliosis, reversed lordosis, or 
abnormal kyphosis, and the examiner should state the total 
duration of any incapacitating episodes during the past 12 
months.  The presence of objective evidence of pain, excess 
fatigability, incoordination, and weakness should be noted, 
as should any additional disability due to these factors.  
The examiner should report all signs and symptoms necessary 
for rating the veteran's back disability under the both the 
old and revised rating criteria.  The nature and severity of 
any neurologic abnormalities associated with the service-
connected disorder should be provided.
If the veteran's symptomatology indicates spine disorders 
apart from the veteran's service-connected chronic low back 
strain, all appropriate diagnoses should be made, and the 
examiner should attempt to differentiate the symptomatology 
attributable to the service-connected disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding 
Board's decision where medical evidence did not differentiate 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).

On remand, the veteran should be given an opportunity to 
identify any recent or otherwise relevant medical treatment 
records regarding his lower back condition, from either 
private or VA facilities, that have not yet been associated 
with the claims folder.  Appropriate steps should be taken to 
obtain the identified records.

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that informs him that an effective date 
for the award of benefits will be assigned if an increased 
rating is awarded, and also includes an explanation as to the 
type of evidence that is needed to establish an effective 
date. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair adjudication 
of this case as required by recent Court 
decisions and any updated agency protocol.  
In particular, the veteran must be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice should also 
address the division of responsibilities 
between VA and the veteran for obtaining 
evidence, and it should request that the 
veteran submit "any" evidence in his 
possession that is relevant to his claim.

2.  The veteran should be given an 
opportunity to identify any recent or 
otherwise relevant medical treatment 
records regarding his lower back 
condition, from either private or VA 
facilities, that have not yet been 
associated with the claims folder.  
Appropriate steps should be taken to 
obtain the identified records.

3.  After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA spine examination to 
evaluate the current nature and severity 
of his service-connected chronic low back 
strain.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing, including MRIs or X-rays, deemed 
appropriate by the examiner should be 
conducted.  A complete rationale should be 
provided for any opinion expressed.

The examiner should provide the range of 
motion of the spine in degrees.  Symptoms 
such as muscle spasm on extreme forward 
bending or unilateral loss of lateral 
spine motion in standing position should 
be noted.  The examiner should also 
indicate whether the veteran has muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis, and the 
examiner should state the total duration 
of any incapacitating episodes during the 
past 12 months.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional disability 
due to these factors.  The examiner should 
report all signs and symptoms necessary 
for rating the veteran's back disability 
under the both the old and revised rating 
criteria.

The nature and severity of any neurologic 
abnormalities associated with the service-
connected disorder should be provided.

If the veteran's symptomatology is 
indicative of spine disorders apart from 
the veteran's service-connected chronic 
low back strain, all appropriate diagnoses 
should be made, and the examiner should 
attempt to differentiate the 
symptomatology attributable to the 
service-connected disorder.  The examiner 
must provide an opinion as to whether the 
veteran continues to suffer from the 
numerous spine disorders noted in the 
medical evidence of record, including 
lumbar stenosis, lumbar spine degenerative 
joint disease, radiculitis, subluxation in 
the lumbar/sacral spine, spondylosis 
without myelopathy, and myofascitis.

4.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
In particular, the examination report must 
be looked at to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to an increased rating for 
service-connected chronic low back strain 
must be readjudicated.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


